Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-12 are pending. Claim 12 has been added. Claims 1-4 and 8-11 have been amended. Claims 1-5 and 9-12 are being examined in this application. In the response to the restriction requirement, Applicants elected a composition comprising SEQ ID Nos: 2-4, an extender, an emulsifier and a surfactant. Claims 6-8 are withdrawn as being drawn to a nonelected species.

Claim Objections
Claims 1 and 9-11 are objected to because of the following informalities: Claim 1 recites “….selected from the group consisting of amino acid sequence of SEQ ID NO: 2, SEQ ID NO: 3…….”. The claim should be rewritten to recite “….selected from the group consisting of the amino acid sequence of SEQ ID NO: 4 and a peptide consisting of the amino acid sequence of SEQ ID NO: 3”. Claim 10 recites “wherein the composition comprises a peptide consisting of an amino acid sequence of SEQ ID the amino acid sequence of SEQ ID NO: 2 and a peptide consisting of the amino acid sequence of SEQ ID NO: 3”. Claim 11 recites “wherein the composition comprises a peptide consisting of an amino acid sequence of SEQ ID NO: 4, a peptide consisting of an amino acid sequence of SEQ ID NO: 2 and a peptide consisting of an amino acid sequence of SEQ ID NO: 3”. The claim should be rewritten to recite “wherein the composition comprises a peptide consisting of the amino acid sequence of SEQ ID NO: 4, a peptide consisting of the amino acid sequence of SEQ ID NO: 2 and a peptide consisting of the amino acid sequence of SEQ ID NO: 3”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The rejection of claims 9 and 11 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Urrea et al. (US 9125413) as evidenced by USCS (downloaded on 10/9/2020 from URL:<https://www.americanchemicalsuppliers.com/list/search?search=sodium+phosphate+monobasic>).
Calderon-Urrea et al. teach a composition for controlling nematodes comprising a peptide derived from CED-4 protein, wherein said peptide consists of amino acid sequences selected from SEQ ID Nos: 1-12 (claims 1-9, Table 2). It is noted that SEQ ID Nos: 2-3 and 12 corresponds to instantly claimed SEQ ID Nos: 2-4.
Calderon-Urrea et al. further teach that SEQ ID Nos: 2-3 and 12 were shown to be effective nematicides at a peptide concentration of about 0.8mg/ml (column 14, lines 7-12; Table 3).
Calderon-Urrea et al. do not teach a ratio of the peptides of 1:1.
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since Calderon-Urrea et al. teach that SEQ ID Nos: 2-3 and 12 at a concentration of about 0.8mg/ml are effective at killing nematodes, it would have been 
With respect to claim 5, Calderon-Urrea et al. teach that the peptides were eluted with monosodium phosphate (column 6, lines 58-61). As evidenced by USCS, monosodium phosphate (i.e. NaH2PO4) is an emulsifier (page 4, right column).

Response to Arguments
Applicant’s arguments filed on 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the synergistic composition as presently claimed shows an unexpected synergistic effect when a combination of 2 or 3 CED-4-derived peptides is used at a total concentration of about 0.8 mg/ml, as demonstrated by the mortality rate for plant-parasitic nematodes species such M. incognita.
Applicant also argues that the short CED-4-derived peptides of Calderon-Urrea individually achieve only about 60 % mortality rate on plant-parasitic nematodes such as M. incognita even though reaching an optimal 100 % mortality rate on non-parasitic nematodes such as C. elegans.
Applicant further argues that Calderon-Urrea demonstrates that a solution of full-length CED-4 at a concentration of 0.8 mg/ml kills only 96 % of plant-parasitic nematodes. (See page 9, lines 19-23) After showing an anti-nematode efficacy of full-length CED-4 protein on M. incognita, Calderon- Urrea proceeds to demonstrate the remains surprisingly silent regarding their nematicidal activity on plant-parasitic nematodes such as M. incognita. 
Applicant’s arguments are not persuasive.
The MPEP 716.02(d) states that unexpected results must be commensurate in scope with the claimed invention.
In the instant case they are not.
Claims 1-5 are drawn to a synergistic composition for controlling nematodes.
Calderon-Urrea et al. clearly teach that P2, P3 and P12, at a concentration of 0.8 mg/ml, have 100% C. elegans nematode mortality rate (see Table 3).
Furthermore, even assuming arguendo that the claimed composition has synergistic effects, one of ordinary skill in the art would have reasonably expected a composition comprising the peptides of Calderon-Urrea et al. to have synergistic effect.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Urrea et al. (US 9125413) as applied to claims 1-5 above, and further in view of Fournier et al. (WO 01/00840).
The teachings of Calderon-Urrea et al. with respect to claims 1-5 have been discussed above.
Calderon-Urrea et al. further teach that the CED-4 protein has deleterious effects on M. incognita (Fig. 6; column 9, lines 32-41), and further teach that “[W]hile the entire 
	Thus, it is clear from the teachings of Calderon-Urrea et al. that the CED-4 peptides (just like the full length CED-4 protein) have deleterious effects on M. incognita.
Calderon-Urrea et al. do not teach the composition has synergistic anti-nematode efficacy on M. incognita mortality rate.
Fournier et al. teach synergistic combinations of nemacitidal proteins (page 8, lines 5-12; claims 33-35).
The MPEP 2144.06 states that it is obvious to substitute equivalents known for the same purpose.
In the instant case, it would have been obvious to substitute the nemacitidal proteins of the synergistic composition of Fournier et al. with the nemacitidal proteins of Calderon-Urrea et al. and reasonably expect the resulting synergistic composition to be effective at killing nematodes.
2PO4) is an emulsifier (page 4, right column).
With respect to claim 12, since Calderon-Urrea et al. teach that the nemacitidal peptides of the invention have deleterious effects on M. incognita, the skilled artisan would have reasonably expected the combination of the nemacitidal peptides of Calderon-Urrea et al. to also have deleterious effects on M. incognita, and would have further expected said combination to have synergistic effects because Fournier et al. teach that combining at least two nematicidal peptides, a synergistic combination of nemacitidal proteins is obtained.

Response to Arguments
Applicant’s arguments filed on 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that “[T]he nematicidal full-length proteins disclosed in Fournier cannot be considered as equivalent to the short CED-4-derived peptides of Calderon-Urrea. As stated in the MPEP 2144.06: "in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant's disclosure or the mere fact that the components at issue are functional or mechanical equivalents." (emphasis added) The prior art never indicates nor even suggests that the full-length lectin proteins and short CED-4 derived peptides may be equivalent and could be substituted interchangeably in a composition 
i. Origin - The lectin of Fournier is isolated from the fungi Xerocomus sp, while the short peptides of Calderon-Urrea are derived from the C. elegans nematode CED- 4 protein. 
ii. Mode of action - A lectin is essential to plant immunity, binds carbohydrates and disrupts several biological functions in nematodes, while CED-4 is a nematode pro- apoptotic protein inducing cellular death. 
iii. Structure - The lectin is full-length (approximately 143 amino acids) with a molecular weight over 10 kDa, while the short CED-4-derived peptides have a length ranging from 12 to 19 amino acids. 
iv. Efficacy against plant-parasitic nematodes - The lectin extract in solution has an optimal mortality rate on M. incognita (See page 21, Example 11), while Calderon- Urrea remains silent on the short CED-4-derived peptides' nematicidal activity against plant-parasitic nematodes such as M. incognita. 
v. Purpose- - Fournier is concerned with generating a lectin-expressing transgenic plant that develops resistance to pests such as insects and nematodes, while the short CED-4-derived peptides are used as single agents in solution for spray- treating plants. 
Despite being able to ultimately induce death in nematodes, the lectins and the short CED- 4-derived peptides should not be considered as equivalent, and as such would never be used interchangeably. While Calderon-Urrea may demonstrate the efficacy of the full-length CED-4- protein, it does not demonstrate nor unequivocally suggest the unexpected nematicidal activity of the short CED-4-derived peptides on plant-parasitic nematodes such as M. incognita. One skilled person in the art would never expect short 
Applicant also argues that “[F]ournier's combination has never been shown to be synergistic, and a person skilled in the art would have no reason to expect a synergistic effect based on Fournier's disclosure. Numerous examples demonstrate the nematicidal effect of lectin as a transgene. In every example, the transgene expresses a single full-length protein. One example shows the effect of the lectin crude extract as a single agent in a solution formulation. (See page 21, Example 11). While combinations are mentioned as potential embodiments Fournier never remotely suggest combining the full-length proteins to potentiate their individual effect. On one hand, Fournier suggests combining two homologous genes in order to increase the expression of lectin in the transgenic plant and overcome poor expression. On the other hand, Fournier recommend cloning a gene encoding for a lectin adjacent to a complementary gene such as CRY with the aim of complementing and facilitating the lectin's mode of action i.e., the CRY protein induces perforations in the intestinal tracts of the nematode which allow the toxic lectin to spread through its circulatory system. Fournier does not 
Applicant’s arguments are not persuasive.
The reference of Fournier et al. clearly teaches that combining at least two nematicidal peptides, a synergistic combination of nemacitidal proteins is obtained (page 8, lines 5-12; claims 33-35). Therefore, one of ordinary skill in the art would have been motivated to try combining the peptides of Calderon-Urrea et al. (see MPEP 2143) and would have reasonably expected some of these combinations to have synergism.
Furthermore, Calderon-Urrea et al. teach that the CED-4 protein has deleterious effects on M. incognita (Fig. 6; column 9, lines 32-41), and further teach that “[W]hile the entire CED-4 protein, consisting of 549-amino acids, may act as a nematicide, it would be beneficial to discover a minimal CED-4 domain that can induce death in nematodes. A nematicide comprising a minimal CED-4 domain that is sufficient to induce death in nematodes would be advantageous over a nematicide comprising the full CED-4 protein because the peptides are many times shorter in length and smaller in size, therefore being faster and cheaper to produce on a commercial scale. To discover the minimal CED-4 domain sufficient to induce nematode death, CED-4 peptides were designed using the 3D protein structure and bioinformatics related tools. Then, the selected peptides were tested to see if each one sufficiently induced the death of nematodes (column 9, lines 54-67). 
	Thus, it is clear from the teachings of Calderon-Urrea et al. that the CED-4 peptides (just like the full length CED-4 protein) have deleterious effects on M. incognita.

 Since Calderon-Urrea et al. teach that the nemacitidal peptides of the invention have deleterious effects on M. incognita, the skilled artisan would have reasonably expected the combination of the nemacitidal peptides of Calderon-Urrea et al. to also have deleterious effects on M. incognita, and would have further expected said combination to have synergistic effects because Fournier et al. teach that combining at least two nematicidal peptides, a synergistic combination of nemacitidal proteins is obtained.
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Calderon-Urrea et al. (US 9125413) in view of Fournier et al. (WO 01/00840)) as applied to claims 1-5 above, and further in view of Basinger et al. (US 2001/0019728).
This rejection applies to the elected species (i.e. the composition further comprising one extender, an emulsifier and a surfactant). 
The teachings of Calderon-Urrea et al. and Fournier et al. have been discussed above.

Basinger et al. also teach that the compositions are used to control for plant-parasitic nematode population (Table 1).
Basinger et al. additionally teach that secondary active ingredients including surfactants, emulsifiers, nematicides, and adhesive extender agents are optionally added to the carrier for additional plant benefit (abstract; claims 49, 59).
	It would have been obvious to one of ordinary skill in the art to add surfactants, emulsifiers, and adhesive extender agents to the composition obvious over Calderon-Urrea et al. (or obvious over Calderon-Urrea et al. and Fournier et al.) because Basinger et al. teach that surfactants, emulsifiers, and adhesive extender agents provide additional plant benefits to compositions for controlling nematodes.
	One of ordinary skill in the art would have reasonably expected that adding surfactants, emulsifiers, and adhesive extender agents would provide additional plant benefits to compositions for controlling nematodes as disclosed by Basinger et al.

Response to Arguments
Applicant’s arguments filed on 2/24/2022 have been fully considered but they are not persuasive.
Applicant argues that Bassinger does nothing to overcome the deficiencies of Calderon-Urrea et al. and Fournier et al.

For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9125413. 
‘413 teaches a composition for controlling nematodes comprising a peptide derived from CED-4 protein, wherein said peptide consists of amino acid sequences selected from SEQ ID Nos: 1-12 (claims 1-9, Table 2). It is noted that SEQ ID Nos: 2-3 and 12 corresponds to instantly claimed SEQ ID Nos: 2-4.
‘413 further teaches a peptide concentration of about 0.8mg/ml (claim 9).
‘413 also teaches that SEQ ID Nos: 2-3 and 12 were shown to be effective nematicides at a peptide concentration of about 0.8mg/ml (column 14, lines 7-12).
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
‘413 does not teach a ratio of the peptides of 1:1.
The MPEP 2144.06 states that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (1960).  As the court explained in Crockett, the idea of combining them flows logically from their having been individually taught in prior art.  
Therefore, since ‘413 teaches that SEQ ID Nos: 2-3 and 12 at a concentration of about 0.8mg/ml are effective at killing nematodes, it would have been obvious to combine the two (or three) peptides (at a total peptide concentration of 0.8 mg/ml) with the expectation that such a combination would be effective at killing nematodes. Thus, combining them flows logically from their having been individually taught in prior art.
With respect to claim 5, ‘413 teaches that the peptides were eluted with monosodium phosphate (column 6, lines 58-61). As evidenced by USCS, monosodium phosphate (i.e. NaH2PO4) is an emulsifier (page 4, right column).

Response to Arguments
on 2/24/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see “Response to Arguments” on pages 5-6.
For the reasons stated above the rejection is maintained.

This rejection has been modified.
Claims 1-5 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9125413 in view of Fournier et al. (WO 01/00840). 
The teachings of ‘413 with respect to claims 1-5 have been discussed above.
‘413 further teaches that the CED-4 protein has deleterious effects on M. incognita (Fig. 6; column 9, lines 32-41), and further teach that “[W]hile the entire CED-4 protein, consisting of 549-amino acids, may act as a nematicide, it would be beneficial to discover a minimal CED-4 domain that can induce death in nematodes. A nematicide comprising a minimal CED-4 domain that is sufficient to induce death in nematodes would be advantageous over a nematicide comprising the full CED-4 protein because the peptides are many times shorter in length and smaller in size, therefore being faster and cheaper to produce on a commercial scale. To discover the minimal CED-4 domain sufficient to induce nematode death, CED-4 peptides were designed using the 3D protein structure and bioinformatics related tools. Then, the selected peptides were tested to see if each one sufficiently induced the death of nematodes (column 9, lines 54-67). 
	Thus, it is clear from the teachings of ‘413 that the CED-4 peptides (just like the full length CED-4 protein) have deleterious effects on M. incognita.
‘413 does not teach the composition has synergistic anti-nematode efficacy on M. incognita mortality rate.
Fournier et al. teach synergistic combinations of nemacitidal proteins (page 8, lines 5-12; claims 33-35)

In the instant case, it would have been obvious to substitute the nemacitidal proteins of the synergistic composition of Fournier et al. with the nemacitidal proteins of ‘413 and reasonably expect the resulting synergistic composition to be effective at killing nematodes.
With respect to claim 5, ‘413 teaches that the peptides were eluted with monosodium phosphate (column 6, lines 58-61). As evidenced by USCS, monosodium phosphate (i.e. NaH2PO4) is an emulsifier (page 4, right column).
With respect to claim 12, since Calderon-Urrea et al. teach that the nemacitidal peptides of the invention have deleterious effects on M. incognita, the skilled artisan would have reasonably expected the combination of the nemacitidal peptides of Calderon-Urrea et al. to also have deleterious effects on M. incognita, and would have further expected said combination to have synergistic effects because Fournier et al. teach that combining at least two nematicidal peptides, a synergistic combination of nemacitidal proteins is obtained.

Response to Arguments
Applicant’s arguments filed on 2/24/2022 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see “Response to Arguments” on pages 8-12.
For the reasons stated above the rejection is maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658